 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeco Industries, Inc. and Douglas E. Gries, KennethSoult, Ralph Bedinghaus, and Bart S. Pattenand James A. DeLaney and District Lodge No.34 of the International Association of Machin-ists and Aerospace Workers, AFL-CIO. Cases9-CA-15891-1, 9-CA-15891-2, 9-CA-15891-3, 9-CA-15891-4, 9-CA- 16414, 9-CA-16659,and 9-CA-1693631 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 May 1982 Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.Counsel for the General Counsel filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board Boardadopts the recommended Order of the administra-tive law judge and orders that the Respondent,Keco Industries, Inc., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I Counsel for the General Counsel has excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule anadministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing the findings.I The judge found that "all of the five September dischargees had en-gaged, to a greater or lesser extent, in activities on behalf of the Union."However, he later found that "there is no clear indication that Patt[eln,Patrick and Bedinghaus were engaged in any union activities." (Emphasisadded.) This apparent inconsistency in no way detracts from the judge'sultimate finding, with which we agree, that the Respondent was unawareof these employees' union activity and that the activity played no part inits decision to discharge the employees.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge.On September 26, 1980, two individuals, Douglas Griesand Kenneth Soult, filed charges in Cases 9-CA-15891-1and 9-CA-15891-2 alleging that they had been dis-charged by Keco Industries, Inc. (Keco, the Company,271 NLRB No. 100or the Respondent) in order to discourage membership inDistrict Lodge No. 34 of the International Association ofMachinists and Aerospace Workers, AFL-CIO (theUnion). On September 29, 1980, another individual,Ralph Bedinghaus, filed the charge in Case 9-CA-15891-3 alleging that Keco had discharged him and JohnPatrick in order to discourage membership in a labor or-ganization. Also on September 29, Bart R. Patten' filedthe charge in Case 9-CA-15891-4 alleging that he wasdischarged by Keco because of his activities on behalf ofthe Union.On November 7, 1980, the Regional Director forRegion 9 of the National Labor Relations Board, theBoard, issued a complaint in these cases alleging thatKeco had violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, 29 U.S.C. § 151, 158(a)(1) and (3).Respondent duly filed an answer to this complaint, deny-ing the allegations of said complaint.Then, on February 5 and 27, 1981, James A. DeLaney,an individual, filed charges in Case 9-CA-16414 allegingthat he was discharged by Keco on January 29, 1981, inorder to discourage membership in the Union, and thatKeco retaliated against employees for their union activi-ties by stricter enforcement of existing plant rules. Thesaid Regional Director issued an amended complaint onMarch 6, 1981, adding an allegation concerning Keco'schange of policy regarding work rules. Respondent an-swered this amended complaint, again denying each ofthe allegations of the complaint.Thereafter, on April 8, 1981, the Union filed thecharge in Case 9-CA-16659 alleging that Keco had dis-charged William Brumley because of his activities onbehalf of the Union, and, further, that Keco refused tosupply information necessary and pertinent to theUnion's function as the representative of Keco's employ-ees. On May 11 the Regional Director issued a secondamended complaint adding, to the matters previouslystated, allegations that Keco had further violated the Actby the discharge of Brumley and the failure to furnish in-formation. Respondent answered with another generaldenial.Finally, on June 5, 1981, the Union filed the charge inCase 9-CA-16936 alleging that Keco's discharge of NeilBurkhardt was a violation of the Act. On June 30, theRegional Director issued a third amended complaint,adding the discharge of Burkhardt to the other allega-tions. On July 9 Keco filed an answer to the thirdamended complaint, again in the form of a generaldenial. On July 17 Respondent filed an amended answer,admitting some of the allegations of the complaint, butdenying the commission of any unfair labor practices.Pursuant to notice contained in the third amendedcomplaint, a hearing was held before me in Cincinnati,Ohio, commencing on July 22, 1981, and continuing onJuly 23 and 24; September 28, 29, and 30; and October 1and 2, 1981, at which all parties were represented, andall had the opportunity to present testimony and docu-mentary evidence, to examine and cross-examine wit-"Patten" is described in the record as "Patton."634 KECO INDUSTRIESnesses and to argue orally. After the close of the hearingthe General Counsel and Respondent filed briefs, whichhave been carefully considered.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTKeco Industries, Inc. is an Ohio corporation engagedin the design and manufacture of ground support equip-ment for military aircraft at its facility in Cincinnati,Ohio. In the 12 months prior to the issuance of the thirdamended complaint herein, Respondent in the course andconduct of its business purchased and received at its Cin-cinnati location products and materials valued at overS50,000 directly from points outside the State of Ohio.The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.1II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union OrganizationThe events which constitute the facts of this case flowfrom the successful efforts of the Machinists Union to or-ganize Keco's production and maintenance employees inthe fall of 1980. These organizational efforts began some-time in September 1980. Although there are serious ques-tions about just when and how the organization began,there is no question that union authorization cards werepassed out, collected, and forwarded to the offices of theUnion during the week of September 22. 1 find this to beso because a letter from the Union to Keco claiming torepresent a majority of Keco's employees and demandingrecognition was received at Keco on September 30. Suchletters are written, generally, when a union has assem-bled a majority, or at least, a substantial number ofsigned authorizations by employees requesting represen-tation.During that same week Douglas Gries and KennethSoult were discharged on September 25. Bart Patten,John Patrick, and Ralph Bedinghaus were discharged onSeptember 26.The record is not clear on the further history of thecampaign, but a petition for an election was filed by theUnion with the Board some time early in October. Anelection was conducted by the Regional Office on De-cember 10 at which the employees selected the Union astheir collective-bargaining representative by a vote of102 to 34. After this, objections to conduct affecting theresults of the election were filed by Keco. Those objec-tions were dismissed and the Union was certified as theexclusive bargaining representative for a unit of Keco'sproduction and maintenance employees on January 26,1981.B. The Discharges on September 25 and 26, 1980The General Counsel alleges that the discharges ofGries and Soult on September 25, and of Patrick, Patten,and Bedinghaus on September 26 were effected becauseof the union activity of these employees. To establishthese allegations as true, the General Counsel must, by apreponderance of the credible evidence, show that theemployees engaged in union activities, that the employerwas aware of such activities, and that the union activitieswere a motivating factor in the employer's decision todischarge the employees. Once the General Counsel hasmade a prima facie showing of these elements, then theburden shifts to the employer to demonstrate that thedischarges would have taken place even in the absenceof the union activities. Wright Line, 251 NLRB 1083(1980).There is no question in my mind that all of the fiveSeptember dischargees had engaged, to a greater orlesser extent, in activities on behalf of the Union. Griestestified that he obtained a number of union authorizationcards from union officials George and Steve Carter;2that he took those cards to the plant on September 21and handed some to Kenneth Soult, William Brumley,and another employee identified only as Andralia. They,together with Gries, passed the cards around and per-suaded employees to sign them. The signed cards werereturned to Gries, who brought them to the union hall.Soult corroborated this, indicating that they talked aboutthe Union and passed out and collected the cards on freetime during lunch or coffeebreaks at the plant. BartPatten said he signed a union card on September 23, andthat he, in turn, delivered a card to Jim DeLaney'shouse. John Patrick said he signed a card in the first orsecond week of September. He returned the signed cardto Gries, but he did not discuss the Union while at work.Ralph Bedinghaus testified that he received a card onSeptember 12, took it home, and left it there. He did signa card at a union meeting on September 24 after havingaccompanied Patrick to the meeting.Despite the inconsistencies as to the time the cardswere distributed and signed, I think it is reasonable toinfer, and I do infer and find, that all of these employeeshad signed cards before September 25; that Gries andSoult had been prominent in passing out the cards andcollecting the signed cards; and that all, except perhapsPatrick, had talked about the Union on their free time inthe plant.On the question of company knowledge of this unionactivity the evidence is less clear. Gries testified that onSeptember 24, at the time of the shift change, 3:30 p.m.,he left the plant and encountered George Carter, SteveCarter, and Bill Sommas passing out union literature in2 Steve Carter, George's son, was a friend of Gries and a neighbor ofSoult.3 Somma is also referred to as "Bomma" and "Sommer."635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfront of the plant. He knew the Carters and stopped totalk to them for a while. As Gries was talking to theunion people he could see Plant Manager Melio Cic-chiani and Foreman Jim Kohl4standing inside the plantentrance and watching him.The only corroboration of this event is in the testimo-ny of Soult who stated that as he was leaving the planton September 24 he saw the three union representativespassing out leaflets to everyone who left the plantthrough the gate. Soult stopped to talk to George Carterand, while so engaged, observed Cicchiani, Cole, Com-pany Chairman Adair and possibly President Andrewsstanding inside the shop by a garage door "watching ev-erybody while they were leaving."The only other testimony presented by the GeneralCounsel bearing on this subject was that of Bart Patten,who stated, contrary to Gries and Soult, that he did notsee any union representatives at the time of the shiftchange on September 24, but that he had seen Somma(or Somman) passing out cards and literature before themorning shift began on September 23. Patten gave no in-dication that he was observed by management people.Of the management people named by Gries and Soultas watching the union activity on the afternoon of Sep-tember 24, Cicchiani denied that he had seen any unionactivity on the 24th; Adair stated that he was in Califor-nia, not in Cincinnati, on that afternoon; and Andrewsdenied that he knew of any union activity until the nextday. Cole (or Kohl) did not testify at this hearing.Thus I am confronted on this issue of company knowl-edge of union activity with a question of credibility be-tween witnesses called by the General Counsel and thosecalled by Respondent. In this regard I noted, and Re-spondent mentioned in its brief, the fact that no one fromthe Union testified concerning the distribution of litera-ture on September 24, neither the three men identified byGries and Soult as the participants, who did not testify atall, nor the two union employees who did testify, JohnNickell and William Brumley.5No copy of the literatureallegedly handed out on September 24 was offered inevidence.8These factors are interesting, but the questionstill must be resolved by a determination on credibility,not on the absence of corroboration. Gries and Soultwere not, in my opinion, credible witnesses. I base thisview primarily on the fact that I believe they lied aboutwarnings given them by Supervisors Cicchiani, HansWinia, and Ed Fitters, but I also noted their demeanorwhile testifying and I did not find them to be candid ortruthful. Cicchiani, on the other hand, I found to be gen-erally truthful if somewhat short of memory. Andrewsappeared to be a credible witness although his testimonywas rather short. The facts are clear that Adair was inIrvine, California, on September 24. Therefore, I do notcredit the testimony of Gries and Soult that they were4 Also described in the record as "Cole."s Nickell's testimony was confined to the allegation in the complaintthat Keco failed to furnish required information, and Brumley, whobecame a union organizer after his discharge from Keco, testified onlyabout his own problems.6 I also note Patten's testimony that Somma was handing out literatureon the morning of September 23, but Patten's testimony was, I find, com-pletely unreliable.observed talking to union officers on the afternoon ofSeptember 24 at Keco's plant.Direct knowledge of employees' union activity is, ofcourse, not necessary to establish company knowledge ofsuch activity. Knowledge may be inferred from othercircumstances, such as the timing of discharge, or thesize of the plant, or the presence of an employee inform-er. But beyond the fact that I believe the Employer'switnesses that they had no idea that union activities wereunder way, there is no evidence which I can use to makean inference that Keco knew what was going on duringthe week of September 22, 1980. On the contrary, Brum-ley, who was one of the leading distributors of union au-thorization cards, a member of the employee organizingcommittee, and a regular attendant at union meetings,was able to conceal all this from Keco's managementuntil the day of the election on December 10. Thisargues circumstantially but logically that Keco did not infact know who was or who was not involved with theUnion until sometime after the election when union sup-porters began wearing hats, jackets, T-shirts, and buttonsadvertising their support for the Union.7Another circumstance which should be considered,particularly in view of the timing of the discharges onSeptember 25 and 26, is the Company's attitude towardthe Union. While Keco is a corporation, with a board ofdirectors and corporate officers, it is clear from the evi-dence here that all decisions of any consequence aretaken by or after consultation with Board ChairmanRobert G. Adair. The evidence in this case shows that asparrow could not fall to earth inside the Keco plantwithout Adair's knowledge,s but the evidence does notconvince me that he would engage in the kind of laborrelations roughhousing involved in multiple discharges ofunion adherents at the beginning of a union campaign.Rather, the evidence shows, Adair has maintained aFabian approach to industrial relations, avoiding directconfrontation but constantly wearing down the opposi-tion. This attitude may be seen in Cicchiani's reply toBrumley around September 27, expressing no interest inBrumley's proffered excuse for attending a union meet-ing; in Adair's own testimony about his belief in the em-ployees' freedom of choice; in the literature written byAdair and placed by his direction in the employees' payenvelopes;9 and in the correspondence beginning in Feb-ruary 1981 concerning the information requested by theUnion.It is, accordingly, my view that Keco certainly op-posed the Union, but its tactics, as announced by Adairat a supervisors' meeting in late September or early Oc-tober, were to operate just as the Company had been op-erating. 10 Foremen were told not to harass employeesand not to ask any questions. 1'7 Aside from Gries' self-identification with union activity at the time ofhis discharge.s Matthew 10:29. See also R. Exh. 8-99.D In the second of these, dated October 17, 1980, Adair stated his phi-losophy in regard to compulsory union membership to the effect that noemployee would ever have to join a union to continue working at Keco.As he put it: "Keco has defended that right for more than 25 years."10 See testimony of Personnel Director Marilee Burgess.II See testimony of Foreman Steve Nourtsis.636 KECO INDUSTRIESConsistent with these views, and conformably to whatI believe are the inherent probabilities of the situation, Ifind that Respondent did not know of the union activitiesof the five employees discharged on September 25 and26, 1980; and, indeed, knew nothing of any union activityuntil Gries informed Cicchiani at the time of his dis-charge. Further, I do not find any evidence of antiunionhostility or animus during the time of the Union's elec-tion campaign from September to December 1980.It goes without saying that in the absence of eitherknowledge of union activity, or of unlawful intent, thedischarges of five employees on September 25 and 26 didnot violate the law. I am aware that this is not an arbi-tration, where questions of just cause for discharges arecritical, regardless of motive, but I am also aware of thefact that my findings and conclusions have from time totime been seen as incorrect by reviewing authorities. Forthis reason, and to show the source of my credibility res-olutions, I shall examine briefly the facts of each individ-ual discharge, indicating my conclusions on each.At the outset, I should point out that neither the Gen-eral Counsel nor Respondent introduced substantive evi-dence corroborative of their respective positions. TheGeneral Counsel maintained that the five employeeswere discriminatorily discharged, but offered no evi-dence that the treatment of these employees was any dif-ferent from that accorded other, similarly situated, em-ployees. Respondent presented witnesses, Burgess andCicchiani, who averred that five discharges in a 2-dayperiod was not at all unusual, but offered no documenta-tion to back up the claim. From these circumstances Ican only draw the negative inferences that five dis-charges in a 2-day period was out of the ordinary atKeco; but that the treatment of these employees was notsubstantially different from the norm at Keco.Another preliminary matter which should be noted isKeco's disciplinary process. The evidence shows that theCompany, operating as it did on a nonunion basis, paidlow wages, thereby limiting to some extent its appeal inthe labor market. As a result many of its production em-ployees were young, entry level people, 1many of themin their first full-time job. Perhaps as a result, disciplinewas strict and sometimes arbitrary. Plant Manager Cic-chiani took an intense and personal interest in produc-tion, moving constantly all over the plant, noting defi-ciencies in workmanship, malingering, attendance prob-lems, and, without hesitation, issuing warnings to individ-ual employees on what he viewed as their shortcom-ings. 3The evidence shows that there was no standardor uniform method in Keco's warning or discipline ofemployees. At some time before the events in this case,Keco employees had been represented by the TeamstersUnion. During that period a warning form had been de-veloped showing the name of the employee beingwarned, the date, and the nature of the infraction, with'2 Four of the five employees discharged in September 1980 fit thiscategory.J3 This sense of urgency was stressed by Cicchiani to his supervisorsin monthly meetings and regarding individual cases of problem employ-ees. The case of Neil Burkhardt, discussed below, shows that the pressurewas passed on by the foremen to leadmen working in direct supervisionof employees.spaces for the signature of the supervisor and the em-ployee. A supply of these forms survived the departureof the Teamsters and was in use at least until the end of1980. As stated on the forms, if they were used accord-ing to the way they were designed, they would be filledout in triplicate by the supervisor, one copy given to theerring employee, one copy to the union stewards andone copy to be forwarded to the personnel office. Afterthe Teamsters left, this procedure was abandoned. In theperiod of time covered by this case there was no set pro-cedure, but in most cases warning notices were givenverbally, then a notation was made on a warning slip bythe supervisor and that notation was forwarded to thepersonnel office for placement in the employee's file.Finally on the subject of discipline, there was no dis-pute that no particular number of warnings was requiredbefore discharge, and the Company practice was, whenan employee was discharged, to check the employee'stoolbox and immediately escort him off the premises.Turning to the individual discharges, the first was thatof Douglas Gries. Gries was hired by Respondent onJune 11, 1980, as an assembler at S3.50 per hour. Accord-ing to his own testimony Gries had had no work experi-ence before coming to Keco, but was a quick learner. Hestated that he had received no warnings about his work,or about absences from his work station. Rather, hestated, he had received a 25-cent raise a week before hewas fired. The only incident Gries recalled in the natureof a reprimand was a conversation with his new foremanEd Fitters, who arrived about a week before Gries wasdischarged. According to Gries, Fitters told him he wasdoing too much running around. Gries explained thatFitters was new and not familiar with the operationwhich required that Gries make frequent trips to thepaint booth and supply rooms to get "stuff that wasneeded for assembly."Gries became involved with the Union as describedabove during the week of September 22, and then, onthe afternoon of September 25 he was called into Cic-chiani's office. According to Gries, Cicchiani told himthat his work was unsatisfactory, that Cicchiani had beenwatching him for some time, and that he was probablynot cut out for the job. Gries then asked Cicchiani if hewas being fired because of the Union. Cicchiani said heknew nothing about it. Gries then said he was going tocomplain to the Occupational Safety and Health Admin-istration (OSHA) because the Company's machinery wasunsafe. 4Respondent's description of Gries' employment historyand discharge is somewhat different. Hans Winia, whowas Gries' foreman from June until mid-September, testi-fied that Gries' job performance and the quality of hiswork was mediocre. Winia discussed these deficiencieswith Gries. With respect to the raise which Gries re-ceived shortly before his discharge, Winia discussed thematter with Cicchiani. Winia had evaluated Gries in Julyand found him ineligible for an increase at that time. Thesecond review occurred on September 5. Winia and Cic-chiani agreed that a pay increase might furnish Gries"4 He never did file a complaint with OSHA.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith some incentive to improve his performance and de-pendability. Cicchiani testified that he spoke to Griesabout this. Cicchiani also testified that on August 12 and19 he had warned Gries about the quality of his workand his tendency to wander away from his work station.These warnings were noted on warning slips which wereplaced in Gries' personnel file (but not given to Gries).'5Ed Fitters succeeded Winia as foreman about Septem-ber 15. When he took over, he was told by Cicchianithat there were "some problems" on his line. Cicchianidid not specify, but Fitters noted problems in the sensethat many of the employees would not stay on the line attheir work stations. He checked with Cicchiani on thisand was informed that employees were supposed to stayon the line unless they were moving a finished unit, orwere sent to get parts. After that Fitters spoke to severalemployees, including Gries and Soult, about this prob-lem. The other employees "came around" but Gries andSoult continued to leave the line and wander about theplant. Fitters proceeded to issue warnings to Soult onSeptember 18 and to Gries on September 19 telling themto stay in their work areas.Things did not improve and on the morning of Sep-tember 25 Fitters discussed Gries and Soult'6with Cic-chiani. There is some inconsistency in the versions of thisconversation given by the two participants, but I gener-ally credit Fitters, who showed a good memory togetherwith a candid and open demeanor. Cicchiani was, I be-lieve, truthful, but his memory was not good, and in thisas well as a couple of other places in his testimony hismemory is not in accord with other facts. In any event itwas decided that morning that Gries, Soult, and Stamperwould be discharged. In accordance with normal compa-ny routine, the actual discharges were to be made byCicchiani at or close to the end of the working day.Thus, about 3:20 p.m. that day Fitters told Gries toreport to Cicchiani in the personnel office. When he gotthere Cicchiani told him he was being discharged for notstaying at his work station. Gries became "boisterous andloud" and asked if the discharge had anything to do withunion activities. Cicchiani responded that this was thefirst time he had heard of any union activity. Gries thensaid that Cicchiani had better watch his machinery andequipment. "You can't watch it all" he concluded "or itsgoing to be damaged." Gries then left the office.These last remarks about machinery were overheardby Personnel Director Marilee Burgess, who was in anouter office adjacent to where Cicchiani and Gries weremeeting. Further corroboration came from Fitters, whochecked Gries and Soult out of the plant. Fitters statedthat Gries stated at that time that equipment would bedamaged, that "they couldn't protect it 24 hours a day."In evaluating all of this I rely particularly on the testi-mony of Ed Fitters. He was no longer employed by Re-spondent at the time of the hearing, having voluntarily:' I have looked at all these warning slips, those concerning Gries andother employees, and I find no indication that they are not authentic,contemporary records of the warnings given by Cicchiani and other su-pervisors."I Along with another employee named Stamper. There is evidencethat Stamper was discharged September 25, but no evidence of what hisproblems were. He has no further connection with this case.quit to move to a better job. His memory was excellentand his demeanor convincing. I generally credit Burgess,as well, as she similarly demonstrated a good memoryand a demeanor which inspired confidence. I also creditCicchiani and Winia, the latter also an exemployee, wholeft the Company amicably to take a job nearer hishome. Both Winia and Cicchiani had trouble remember-ing details, but their testimony in regard to Gries (andSoult as well) is corroborative of Fitters and consistentwith the policies of the Company and the documentaryevidence in the record.In view then of the testimony of Fitters and Cicchianithat Gries was warned on August 12 and 19 and Septem-ber 19 for continually leaving his work station, I discred-it Gries' assertions that he was never warned about hiswork activities. In view of Cicchiani's testimony thatGries was told when he received a 25-cent raise early inSeptember that this was an incentive to do better work, Ido not credit Gries' statement that he was told nothing,but merely received the raise. And in view of the testi-mony of Cicchiani, Fitters, and Burgess that Griesthreatened that company machinery and equipmentwould be damaged I do not believe Gries' testimony thathe merely said at the time of his discharge that he wasgoing to complain to OSHA about dangerous equipment.Since I believe Respondent's version of the Gries dis-charge, and I do not believe Gries, I find that he waswarned about leaving his work area three times and hecontinued to do so. His discharge was the result of hiscontinuing violation of company rules, and not attributa-ble to his union activities.Soult's case is very similar to Gries'. Soult was hiredby Respondent on April 15, 1980, and was assigned toassembly. In June Soult gave notice that he was quitting.Winia, his foreman at that time, considered him a goodemployee but for his habit of wandering off the line.Thus, on June 18, Soult received a 25-cent raise. Winiaspoke to him about his habit of leaving his work station,as did Cicchiani. The latter warned Soult on August 7and 27 about this. Fitters observed the same habit whenhe took over from Winia in mid-September and, as notedabove, issued Soult a warning about this on September18.Soult denied that he had received any warnings butdid admit that Fitters had told him on September 18 notto go into other areas of the shop unless he was author-ized to do so. On September 25 according to Soult, hewas summoned to the personnel office. There he metwith Cicchiani who told him that it was "time to do alittle housecleaning and [Soult's] name was on the list."Soult said nothing and left the office.As in Gries' case, I credit the testimony of Fitters,Cicchiani, and Winia, and for the same reasons appliedthere I find that Soult was warned repeatedly about leav-ing his work station. I do not credit Soult's denial thathe had been warned about this.There is some confusion in my mind about just whatwas said by Cicchiani in the discharge interview. Soultsaid that Cicchiani said the Company was doing somehousekeeping and Soult's name was on the list. Cicchianidid not testifv about the interview, and, since I do not638 KECO INDUSTRIEScredit Soult, based on my disbelief of his denials that hewas ever warned, it is difficult to infer what Cicchianireally said at the final meeting with Soult. To add to thecomplication, or perhaps to help clear it up, Soult testi-fied that he gave an affidavit to an agent of the Board onOctober 17 in which he stated that Cicchiani fired himfor excess absenteeism from his work station and for notdoing his job. Soult explained that he had been to thestate unemployment office and that is what they toldhim. However, Respondent introduced a form from theOhio Bureau of Employment Services setting out as theCompany's reason for discharge that "claimant wasabsent from assigned work station without authorizedpermission." This form was mailed to Soult on October27, 1980. Since there is no evidence in any of these dis-charges that Respondent's reasons given to employeesfor their discharges were in any way inconsistent, I findthat in fact Cicchiani did mention to Soult that he wasbeing discharged for leaving his work station, and I findfurther, in line with my resolutions on credibility, thatthis was in fact the reason for Soult's discharge.After concluding these discharge interviews, Cicchianireported his conversation with Gries to Company Presi-dent George W. Andrews. Consistently with my findingsconcerning Adair's total control of Keco's operations,Andrews and Cicchiani took no action on Gries' revela-tions about a union and his threat of damage to companyequipment. Rather they put in a call to Adair in Califor-nia. 7In response to this information Adair instructedAndrews to call the Cincinnati police concerning thethreats. With regard to the Union, Adair indicated thatthey did not know at that point whether Gries' talkabout union organization was an idle claim by a disgrun-tled employee, and that they should just observe the con-duct of employees and await further developments with-out assuming that there was, in fact, any union activity.On the next day, September 26, Cicchiani fired threemore employees, Bart Patten, John Patrick, and RalphBedinghaus. At this point the Respondent was aware ofGries' avowal of union activity, but was unaware wheth-er the union activity was the real thing or just a partingshot by a discharged employee. There is, moreover, noevidence that Respondent was aware of union activities,such as they were of these three employees. All threestated that they had signed authorization cards for theUnion and all had attended the union meeting on Sep-tember 23 or 24. There is, however, considerable varia-tion in the accounts each gave of his signing the cards.Bedinghaus said he received a card at work on Septem-ber 12 but he took it home and left it there. He signedanother card at the union meeting on September 24.Patten claimed that he got a card on September 23, inthe morning before the start of his shift, from BillSomman, who was passing them out in front of the plantentrance. Patrick stated that he signed a card during thefirst or second week of September. At another point inhis testimony Patrick indicated that he had signed thecard on the first of September.17 Again Cicchiani's memory was faulty, as he recalled that Adaircalled them. I credit Adair and Andrews that the call was made fromCincinnati to Irvine, California.Considering this testimony and noting my previousfinding that the union activity did not begin until theweek of September 21, and the fact that Patten's testimo-ny about the morning distribution on September 23 wascompletely uncorroborated, I cannot find that the credi-ble evidence shows that any of these employees signedcards or attended a union meeting before they were dis-charged.Beyond this, I note that the General Counsel has pre-sented no evidence that the treatment accorded theseemployees, however arbitrary, was different from that ofothers. Thus there is no clear indication that Patten, Pat-rick, and Bedinghaus were engaged in any union activi-ties, and no evidence that they were treated differentlyfrom other of Respondent's employees.Looking at each case individually, I consider first thesituation of Bart Patten. Patten was not clear about whenhe was hired by Keco. On direct examination he identi-fied the time as the end of July 1980, and on cross-exami-nation said it probably was August 11. As I have noted Ihave serious doubts about Patten's testimony that he meta union representative in front of the plant on the morn-ing of September 23. The only other incident which al-legedly occurred before Patten's discharge was a conver-sation which Patten stated occurred between himself andDon Wellbaum. According to Patten, Wellbaum, whowas a leadman and a member of the bargaining unit,asked him if he was going to vote for it. Patten repliedthat he was, and then he asked Wellbaum the same ques-tion. Wellbaum replied that he would take his actionwhen it came time to vote. I have a couple of problemswith this testimony. The first is that Patten did not iden-tify the day the conversation allegedly occurred; and thesecond is that the conversation sounds like one whichwould occur during the course of an election campaignrather than at the very outset of the campaign, andbefore any petition had been filed. Here the Union de-manded recognition in a letter received by Respondentonly on September 30, 4 days after Patten's discharge.For these reasons I do not credit Patten's testimonyabout this conversation.'8Patten received no warnings about his work, but Well-baum, who was his leadman, recommended and ForemanSteve Nourtsis concurred that he should be terminated.Nourtsis testified credibly that Patten was too slow, andneeded constant supervision. Nourtsis recommended toCicchiani that Patten be fired, and Cicchiani undertookto do so. On the afternoon of September 26 Patten wascalled into the personnel office where Cicchiani told himhe was not putting out production and he had to let himgo.On the basis of this record, the lack of demonstratedknowledge by Respondent of Patten's union activity: thevery real doubt about whether there was any union ac-tivity by Patten: and my disbelief of the alleged conver-sation with Wellbaum, I find that the reasons advancedby Respondent for Patten's discharge are legitimate busi-ness reasons and are in fact the reasons for the discharge.I' I did not find Patten to be a credible witness generally His demean-or did not impress me as candid, and the inconsistencies I have remarkedcaused me to discredit his substantive testimony.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Patrick was hired on June 9, 1980. There is a 90-day evaluation of his work dated September 4 showingimprovement in his work and a 15-cent raise. This eval-uation was made out by a supervisor named Schon-berger. The evidence also shows that he was warned onJuly 8 by Cicchiani for not producing and for standingaround talking. He was warned again on September 12by Nourtsis for not producing and for leaving his workstation. After the second warning Patrick was transferredto the finalizing line under a supervisor named Breiner.On September 26 Breiner recommended to Cicchianithat Patrick be fired. Cicchiani called Patrick in and toldhim that he would be better off doing something some-where else and that Cicchiani did not need him anymore. Neither Schonberger nor Breiner was called totestify and explain why there was such a variance be-tween the excellent to good evaluation made by Schon-berger on September 4 and the fair to poor evaluationmade at the time of the discharge by Breiner. I declineto draw any adverse inferences from the fact that thesetwo supervisors did not testify. Both apparently had leftthe employment of the Company but there was no indi-cation in the record that they were unavailable or unableto respond to Respondent's invitation to testify, as Ex-su-pervisors Fitters and Winia had; or the General Coun-sel's invitation, as did Ex-supervisor Wesley Montgom-ery.Even in the absence of a resolution of this seeming in-consistency the question of Patrick's discharge can be re-solved. His improbable and uncorroborated tale of sign-ing a union card 3 weeks before they were distributedmakes it impossible for me to find that he was engagedin any union activity. The absence of any evidence thatthe Company knew about such activity makes it impossi-ble for me to infer company knowledge. And the ab-sence, as I have found, of any tendency by the Companyto fight the Union by discharging employees, as well asthe fact that a discharge, as this one, following twowarnings is completely consistent with other dischargesin this case, leads me to infer and find that Patrick's dis-charge was not for union activities, but for substandardjob performance.Ralph Bedinghaus was hired on April 7, 1980, as a re-frigeration mechanic. Unlike most of the employees in-volved in this part of the case, Bedinghaus had consider-able experience in his trade. He had also had problems ingetting to work on time, and had been discharged by aformer employer, Cincinnati Sub-Zero, for tardiness.19After beginning at Keco, Bedinghaus maintained a goodrecord. On May 18 he was given a 15-cent increase, andrated by Supervisor Rondal Rhoden as good to excellentin all categories. In May, however, Bedinghaus had oneunexcused absence, was late once, and left early once. InJune he left early 3 days, was sick I day, and had family19 Bedinghaus claimed that his attendance problems stemmed in largepart from the fact that he has a child with cerebral palsy, and that he isfrequently obliged to attend to the needs of the child. Respondent's view,as expressed to Bedinghaus at his employment interview by Cicchiani andBurgess, is that its production requirements take precedence over suchhuman problems and they informed Bedinghaus that he was expected tomaintain an excellent attendance record to remain employed. This mayshow a want of compassion, but it is not, at this point, illegal.sickness on another day. For this he was sent a note byBurgess noting these absences and stating that if hewanted to keep his job he would "have to show immedi-ate improvement." Despite this Bedinghaus was againevaluated by Rhoden on July 7 and, although under theheading of dependability he was described as "poor," hewas awarded a 20-cent raise. The attendance record forJuly shows no absences, but according to the testimonyof Rhoden, Bedinghaus was constantly 4 to 6 minuteslate. The Company at that time allowed a grace periodof 6 minutes, before employees would be marked astardy. Accordingly, Rhoden issued a warning toBedinghaus, revoking his grace period. Bedinghaus ad-mitted receiving a warning slip, but stated that Rhodentold him to disregard it. For reasons given below, Icredit Rhoden and do not credit Bedinghaus. In any caseBedinghaus' record improved. In August he left earlyonly once, and assuming that his grace period had beenrevoked, he must have been right on time every day thatmonth. In September, however, there were problems.Bedinghaus was late on September 6, was sick onSeptember 17 and 19, and had an unexcused absence onSeptember 18. He had another unexcused absence onSeptember 22 and was late on September 23. On thatdate Rhoden gave him another warning for being late.Bedinghaus denied this but I do not credit the denial. Be-dinghaus was late again on September 25 and 26.Rhoden then discussed the matter with Cicchiani and itwas decided that Bedinghaus would be discharged. At3:20 p.m. on September 26 Bedinghaus was escorted intoBurgess' office where Cicchiani told him he was beingdischarged for absenteeism and tardiness.This case is similar to the others in that I have a ques-tion whether Bedinghaus engaged in any union activity,and a further question whether it has been establishedthat Respondent knew of any such activity by Beding-haus. Beyond these questions, I find that the record ade-quately demonstrates that Respondent was concernedabout attendance. The warning to Bedinghaus on July120 and the warning of August I given Bedinghaus byRhoden show Respondent's close attention to Bed-inghaus' attendance. Since these warnings were given farin advance of the Union's appearance on the scene, itcannot be said that they formed a scheme to "get" Be-dinghaus for union activity. I do not credit Bedinghaus'assertion that Rhoden told him to disregard the August 1warning. Bedinghaus was a hostile and defensive witness,tending in his answers to justify himself. His demeanordid not impress me either as candid or truthful. Rhodenwas generally a credible witness. I will not discredit himas urged by the General Counsel, based on inconsisten-cies in testimony between him and Burgess. Given Re-spondent's concern about attendance, I cannot find itsaction in discharging an employee who had been previ-ously warned for attendance problems, and who com-piled a record of four absences, two of them unexcused,and three latenesses in a period of 8 working days, to beunreasonable. Thus, I find that Bedinghaus was dis-20 Which Burgess testified was one of several sent to employees.640 KECO INDUSTRIEScharged for legitimate business reasons, and not becauseof his activities, if any, on behalf of the Union.C. The Discharge of Neil BurkhardtBurkhardt began work for Keco as a leadman in theelectrical department on March 23, 1981, and was firedby Foreman Lee Taulbee on May 22, 1981.21 WhenBurkhardt was hired the Union was already certified asthe bargaining representative of Respondent's employees.Burkhardt proceeded to sign a card at the union hall onApril 9, and attended a number of union meetings, thelast being the night before his discharge. He wore a T-shirt, bearing the Union's name, to work from April 13to about May I when Foreman Steve Nourtsis told himemployees were allowed to wear only white T-shirts.22Burkhardt also wore a cap bearing union insignia to andfrom work beginning about April 15. Nourtsis also indi-cated that the wearing of such caps was not permittedwhile on the job.Burkhardt apparently started out as a good worker al-though he did not receive a pay increase which had beenimplied in his initial employment interview. Cicchiani in-formed Burkhardt at that time that if the Company washappy with his work he would get a raise in 30 days.Burkhardt testified that twice, early in April and again inmid-May, Cicchiani praised him and his work.23Despitethis Burkhardt received no pay raise while he was em-ployed at Keco. This circumstance makes me somewhatskeptical of Burkhardt's testimony. Burkhardt's opinionof his ability was not shared by Supervisor Lee Taulbee.The latter testified that Burkhardt began, after a fewweeks, spending more and more time away from the line.In the latter part of April Taulbee stated he called Burk-hardt in and told him that if he did not start spendingmore time on the line he, Taulbee, would have to takefurther action. Burkhardt identified this conversation ashappening on May 4 and stated that he left the line toget parts which were not coming through in time.There was considerable testimony about parts andabout whose responsibility it was to arrange for orderingand seeing to their delivery. Burkhardt stated that hewas continually frustrated by the fact that parts were notdelivered on time. Taulbee claimed that responsibility forparts belonged to him and to expediters employed oneach line. I credit Taulbee in this regard, although it isclear even from his testimony that there was some prob-lem in getting parts to the line for which Burkhardt wasresponsible.Regarding Burkhardt's union activity, I have describedhis testimony about the T-shirts and caps. He also testi-fied that on May 19, Don Wellbaum, by that time a su-pervisor, approached him and said he did not knowBurkhardt was a union man. Wellbaum did not testify,but I do not credit this testimony. Burkhardt had beenwearing the T-shirts and cap from at least mid-April. Infact he had been told on May I by Steve Nourtsis that21 There is no issue on Burkhardt's status as an employee and not asupervisor.a2 There are several allusions in the record to this rule but there is noallegation concerning the rule and I make no findings concerning it.2s From all the testimony about Cicchiani, and from my own observa-tion of him as a witness, this description seems wholly out of character.he was not to wear the T-shirts or the cap while he wasworking. Thus it is illogical that another supervisor, forno stated reason, would come up to Burkhardt and makea remark like that.Then, on May 21, came the incident which resulted inBurkhardt's discharge. His description of the events ofthat day are somewhat disjointed, but come togethersomewhat as follows: On the afternoon of May 21 about3:20 p.m. the assistant plant manager asked Burkhardt tofind a couple of electricians to stay and work overtime.Burkhardt could not find anyone. Cicchiani then ap-proached Burkhardt and asked why he could not stayand work. Burkhardt replied that he had business at thelicense bureau where he had to transfer the title of hiscar from Indiana to Ohio. Cicchiani turned to Taulbeewith what Burkhardt described as a "disgusted look" andremarked that none of Taulbee's electricians wanted tostay and work. Taulbee then, about 3:35, came over toBurkhardt and asked him why he could not stay. Burk-hardt again explained about the automobile title, andTaulbee stated, "Title, hell" and accused Burkhart ofplanning to attend a union meeting.All this was on direct examination. Then, on cross-ex-amination, concerning the same afternoon, Burkhardt tes-tified that about 3 p.m. a junction box was delivered tothe line and Taulbee said to Burkhardt that he wanted itinstalled before Burkhardt went home. Burkhardt thenturned to two electricians and ordered them to install thejunction box. A bit later Burkhardt asserted that it tookhim an hour to install the box.24Taulbee denied that he made any remark about theunion meeting, but with regard to the afternoon of May21 indicated that Burkhardt had told him about the auto-mobile title, but Taulbee told him to continue workingand take care of the title the next day. Burkhardt thencontinued to work installing the junction box. Taulbeeobserved him and it was apparent to Taulbee that he didnot know how to install the box. After about 2 hoursBurkhardt went home and the job was still not done.Burkhardt's timecard for May 21, which was introducedin evidence, shows that he worked until 5:01 p.m. Thisevidence is consistent with Taulbee's version of the day'sevents, and not with Burkhardt's. Because of this, as wellas my impression of the respective demeanor of Taulbeeand Burkhardt, I credit Taulbee's version and do notcredit Burkhardt.As a result of this incident Taulbee decided to fireBurkhardt. He went to Cicchiani, who agreed with thisaction and the next afternoon Taulbee called Burkhardtin and told him that he was not capable of performingthe duties he was assigned and therefore he was beingterminated. I do not credit Burkhardt's version of his dis-charge interview.D. The Case of William BrumleyBrumley had been employed by Keco as a mainte-nance mechanic since April 14, 1979. His functions, gen-erally, included the repair and servicing of machinery24 He did not explain whether the electricians did the installation orwhether he did it alone or together with the electricians.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand equipment in the plant, checking lighting and heat inthe offices, and ordering parts. He was paid the com-paratively high wage of $6 per hour, and he usuallyworked from 5 a.m. to 3:30 p.m., with 6 to 8 hours onSaturday as well as occasional Sunday work. He was oncall 24 hours a day. Early in the morning Brumley wasaccustomed to checking the lights, heat, or air condition-ing in the main office. Adair was also an early riser andfrequently the two would visit while Brumley wasmaking his rounds of the executive offices in the earlymorning. There is no indication that they became person-al friends, Adair struck me as too austere to enter thatkind of relationship, but their relationship was apparentlyrelaxed and conversational. The facts are clear thatBrumley was a valued and trusted employee.At the outset of the union campaign in mid-September1980, Brumley became actively involved. He signed acard himself on September 19 or 20, beginning on Sep-tember 21 he talked about the Union on his lunch andcoffeebreaks, solicited signatures on authorization cards,obtaining 60 to 70 signed cards. Brumley attended all ofthe union meetings and was a member of the in-plant or-ganizing committee26beginning right after the cardswere signed.After the discharges of five employees on September25 and 26 Brumley apparently felt that his own job wasin danger.26On September 27 he approached Cicchianiand said that he guessed Cicchiani wanted to know whathe was doing "at the union meeting yesterday." Cic-chiani answered that he was not concerned and that itwas none of his business.27Brumley then went on to tellCicchiani that he was afraid of the Union, and that hehad had his car burned or damaged in a prior union cam-paign in another State. This last statement was, as Brum-ley admitted on the witness stand in this case, completelyuntrue. Indeed, Brumley had never before been involvedin a union organization campaign. But with these wordsBrumley entered upon a course of deception which con-tinued until his discharge on March 23, 1981.I cannot say with certainty that the Union approvedor was even aware of this conduct by Brumley. Thereare evidentiary factors which point that way. Brumley,as a member of the in-plant organizing committee, was inconstant communication with George Buckholz, theUnion's Grand Lodge representative. As a maintenancemechanic Brumley was able to move about more freelythan others. He had access to the Company's executiveoffices at times when no one else was there.26Brumley25 Brumley stated that some of the original committee were fired andsome left their employment with Keco, so a new committee was orga-nized in November. I think it permissible to find from his testimony thatBrumley was an active member of both the original and successor com-mittees.:2 I use the term "apparently" because Brumley's motivation at thattime was not entirely clear."7 It is this conversation, reported in substantially identical terms byBrumley and Cicchiani, which convinced me of Respondent's basic pos-ture of neutrality in the union campaign. Even the most cursory intelli-gence operation, or information volunteered by an employee, would haverevealed Brumley's participation at least at the meetings.2a Adair testified that two documents introduced by the GeneralCounsel (G.C. Exhs. 5(b) and 6) were internal documents of his, andAdair had no idea how they came to be in General Counsel's hands.stated on the record that he "would have lied till hellfroze over to help these people" (presumably his fellowunion supporters). This would certainly indicate that hismotives in lying to the Company might have been morecomplicated than simple self-preservation. Finally thereis the fact that on the date after his discharge, Brumleywent onto the Union's payroll as an organizer.One factor pointing strongly the other way is Brum-ley's designation as the Union's observer at the Decem-ber 10 election, almost, but not quite, blowing his cover.Thus, although I remain suspicious, I make no finding of,or inference as to, the Union's involvement or knowl-edge of Brumley's masquerade.Going back to the conversation between Cicchiani andBrumley, the former notified Andrews, and Andrews inturn notified Adair, who was again out in California.When he returned on October 15, Adair had a meetingwith Brumley in his office. It is evident from the reportof this meeting, which Adair wrote for the file andwhich was introduced in the record here, that Adair un-derstood that Brumley's fear of violence stemmed fromthe current campaign. Adair assured him that law en-forcement agencies were available to protect him, butBrumley refused to name any of the people who alleged-ly had threatened him. Adair concluded the meeting byasking Brumley to report any "trouble" in which hebecame involved.2'There was no further contact between Brumley andcompany officials on the subject of threats before theelection on December 10. In this same period, accordingto Adair, there were "a variety of incidents involvingdamage to equipment and material" in the plant. None ofthese incidents were specified up to December 3 when amachine described as a DiAcro numerically controlledpunch press (DiAcro) broke down. The DiAcro is aS250,000 machine used in the fabrication of virtually allof the Company's products, and its loss meant a cost toKeco of $10,000 to $15,000 per day. Brumley was theperson responsible for the maintenance of the DiAcro,but he was unable to repair it, and it was not fixed untilDecember 15, after several visits by specialists from themanufacturer and from General Electric.In a report to Adair from Maintenance SupervisorWesley Montgomery dated December 19 the reason forthe breakdown was ascribed to incorrect wiring by theDiAcro factory repairman.30This report did not satisfy Adair, who still suspectedsabotage. Moreover, he suspected that the sabotage wasdone by Brumley. On December 10 Brumley acted asthe Union's observer at the election. Adair was shockedat the fact that Brumley acted as the union observer afterhis expressions of fear and dislike of the Union. Adair ex-pressed this surprise to Montgomery and ordered Cic-'2 The fact that neither Cicchiani nor Adair solicited Brumley who, inAdair's words, was "upset and afraid," to give them any informationabout union supporters or union activity further supports my feeling thatRespondent's policy was to allow the union campaign to take its course,and to deal with the problem later.30 In his testimony Montgomery really could not say whether or notthe DiAcro was sabotaged because there were too many different peopleinvolved. No one asked him his opinion of why it broke down in the firstplace.642 KECO INDUSTRIESchiani to tell Montgomery that Brumley was not to beallowed into the plant early, and was not to remain onovertime unless Montgomery was there to supervisehim.31 From this time on Brumley's overtime was se-verely curtailed.32Brumley, however, was undeterred by this exposure.On December 11 he met with Adair and assured himthat he had not volunteered to act as the union observer,but had been selected for the job at a union meeting hehad not even attended. Adair was at least partly molli-fied by this story, but continued to harbor suspicionsabout Brumley. The sabotage, meanwhile, continued.Adair testified that between December 10 and Christmasa pre-cooler coil on one piece of equipment was dam-aged, a clutch on another was severely damaged, andfresh paint was scraped off several units.With this continuing sabotage, Adair became more andmore suspicious of Brumley. On December 31 he calledBrumley in and presented him with a copy of the memo-randum he had written as a recapitulation of their Octo-ber 15 meeting, and asked Brumley to sign a statementthat the memorandum was true and correct. Adair as-sured Brumley that he was under no compulsion to sign,and would not lose his job if he refused. Brumley de-clined to sign at that time but he went home, and, overthe New Year's holiday, determined that he would sign.He made an appointment to see Adair on January 2,when he signed the paper.At about this time Keco filed a charge against theUnion.33In connection with this charge Brumley wasinterviewed by, and gave a sworn affidavit to, an agentof the Board. In this affidavit he repeated his untruestatements that his property had been damaged in otherunion campaigns and that he was chosen as the union ob-server without his knowledge.The Company was seriously concerned about the sab-otage. All of the products manufactured by Keco at Cin-cinnati are destined for the Armed Forces of the UnitedStates or its allies. Under the procurement contracts be-tween the Company and the Government, payments aremade as materials are purchased by the Company. Thus,according to Adair, title to these materials, as well as theproducts fabricated therefrom, is in the Government.Neither the FBI nor the Cincinnati police was of anyhelp with the problem, so sometime early in 1981, theCompany hired a private detective agency to investigatethe sabotage problem.34Operatives from the agencys3 Montgomery appeared as a witness for the General Counsel andstated that Cicchiani first told him to fire Brumley, but later told him tohold off because Adair had not yet made up his mind. Montgomery waslater discharged by Keco as the result of a nasty incident involving hisson, who also was fired by the Company. At the time of the hearing hewas involved in litigation before the Ohio Rights Commission. I foundMontgomery to be an equivocal witness, and I believe that he may havetended to shape his testimony to further his own personal case againstKeco. Thus I do not generally credit him where his testimony is contra-dicted by Respondent's witnesses.32 In addition, Brumley was given a warning slip on December 15 forabsenteeism. However, Montgomery admitted that he reviewed all theemployees under his supervision in maintenance, cleaning, and security.and issued several of these warnings at that time.a3 Probably Case 9-CB-4765.a4 Montgomery placed this in March or April, but I think it must havebeen before that.were put into production jobs with instructions to checkfor clues on the sabotage. Montgomery mentioned in histestimony that at the interview with the detective agencyCicchiani gave the agency representatives a list of"strong union organizers" who, Cicchiani suspected,might be sabotaging equipment. I do not believe thisstatement is reasonable under the circumstances. By thistime the Union had already organized the plant. TheCompany's lack of interest in who the leaders might beis demonstrated by its lack of knowledge of Brumley'sconnection, and by the failure of Adair or Cicchiani toask for information after Brumley approached them. Thistogether with my skepticism about Montgomery's testi-mony generally leads me not to credit this testimony.35The remainder of Montgomery's testimony, as well asthat of Cicchiani, is in agreement that the agency washired to look for sabotage only. I credit Adair's state-ment that the detectives were "enjoined not to spy on orreport union activity." The detectives apparently turnedup no evidence that anyone was engaged in sabotage.Then, on March 19, Montgomery asked Brumley toremain after his shift ended to change the oil on aKinney vacuum pump. Brumley did so, then left about 4p.m. He assured Montgomery that the pump was O.K.The pump was used throughout the night. In the morn-ing it was unplugged from one location, moved to an-other place, and plugged in again. At that point thepump locked up and would not run. Montgomery hadthe pump examined and a hexagonal nut and a roofingnail were found inside. Montgomery then asked Brumleyif he knew how this happened and he indicated that hedid not. Further work on the pump on May 22 revealedthat it was irreparably damaged.There was a lot of testimony about this incident, butthere are only a few important facts. The incident wassabotage because neither the hexagonal nut nor the roof-ing nail were parts of the pump. In order to open the oilfilter, through which the nail and nut were introduced tothe inside of the pump, special tools were needed. Thepump could run from 1 hour to 6 months depending onhow long it took the foreign material to get from the oilfilter hole to the cylinder. Brumley had put in less oilthan required, which facilitated the movement of the for-eign material to the cylinder. Brumley was the lastperson to change the oil.Adair was notified of these facts and received oral re-ports from Montgomery and from Mike Enderle, a main-tenance leadman, on March 22. On the basis of this,Adair determined that Brumley had sabotaged the pumpand ordered that he be discharged. Cicchiani relayed themessage to Montgomery, who notified Brumley on themorning of March 23 that he was being discharged forsuspicion of sabotage, and for absenteeism.These facts as reported here are largely undisputed,except for minor discrepancies, in the testimony of Mont-gomery, Brumley, Adair, and Cicchiani. As I have al-ready remarked, I look upon Montgomery as a biased's The detectives' reports, which would certainly have shown whetherthey were instructed to report on union activities, would have made in-teresting reading. But these reports were not subpoenaed by the GeneralCounsel, nor offered bh Repondent643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitness and I do not credit his testimony where it differsfrom that of Adair and Cicchiani. The General Counselhas gamely attempted to rehabilitate Brumley, but thelatter's mendacity is a long way from a fearful employ-ee's denial of union affiliation, an activity which couldjustify an untruthful response. Brumley's actions werebroader and more complex. Thus, I do not credit Brum-ley in any matter which is not specifically corroborated,or is the subject of credible documentary evidence.Adair, I find, was a credible witness. His testimony wasclear and precise; his memory was good; and his de-meanor was candid and frank.On the basis of these findings, I conclude that Re-spondent's actions against Brumley, the deprival of over-time in December, and the discharge in March derive ex-clusively from the suspicions of Adair and Cicchiani thatBrumley was responsible for the sabotage which wasthen going on. On this record I cannot, of course, findthat Brumley was in fact the saboteur, but I do find thatRespondent's officials had reason to suspect him, particu-larly with respect to the DiAcro and the Kinney vacuumpump. There is no factual evidence, even in the testimo-ny of Montgomery or Brumley himself, that Brumley'sunion activities, at least his legitimate union activities,were responsible for the actions taken against Brumley.36There is no question that Adair and Cicchiani were sur-prised and upset at Brumley's "surfacing" as the unionobserver at the December 10 election, but this was dueto the deception by Brumley, rather than the fact ofunion affiliation revealed at that time. The order banningfurther overtime was based, not on a desire to punishBrumley for his union activities, but to avert further sab-otage. Brumley's discharge was directly related to thesabotage of the vacuum pump and, in all the circum-stances, was reasonable and understandable. I find andconclude that the disciplinary actions taken againstBrumley were not the result of his union activities.E. Alleged Violations of Section 8(a)(1)Several allegations in the complaint charge that admit-ted Supervisor Steve Nourtsis interrogated and threat-ened employees. Former employee James DeLaney testi-fied that on December 9 Nourtsis asked him how he wasgoing to vote in the election. DeLaney was a poor wit-ness. He first did not remember whether Nourtsis hadasked him how he was going to vote, then, after beingshown his affidavit, did remember. DeLaney was furtherreminded that he had said in an affidavit that Nourtsishad stated that if the Union came in Adair would shutthe plant down. I do not credit DeLaney, who did notimpress me as candid or knowledgeable. I do creditNourtsis' denial that this conversation occurred.Both DeLaney and another employee named HarlanCaldwell testified that at a meeting on December 17Nourtsis told a group of employees that since the Unionwas voted in the rules at Keco were going to be morestrictly enforced. Nourtsis admitted that he spoke to anassembly of employees on December 17 about enforce-36 Montgomery stated, as his opinion, that union activities were re-sponsible for Brumley's discharge, but he was unable to point to any fac-tual basis for this opinion.ment of the rules, and admitted that he had used the ex-pression "you brought it on yourselves" but explainedthat the employees had brought it on themselves bylaxity in observing Respondent's rules on hair length,uniforms, and smoking.Caldwell had a better memory than DeLaney, andseemed to be a candid and credible witness. However Ithink he must have been mistaken about the precisewords Nourtsis used at the meeting. There was a greatdeal of evidence in this record about the rules, from theemployee handbook through testimony of Burgess, Cic-chiani, Adair, and Nourtsis, to the numbers of memoran-da from Adair on housekeeping problems. This makes itclear that Respondent, perhaps as a result of its dealingexclusively with military customers, is a "spit andpolish" outfit. Uniforms are supplied and laundered bythe Company. Hats and T-shirts are restricted to certaintypes. Hair length is a problem, as is smoking in restrict-ed areas. Thus the fact that Nourtsis summoned the em-ployees to a meeting on December 17 to discuss the ruleswas not in retaliation for their representative.The other instances of alleged 8(a)(1) violations aresupported only by the testimony of William Brumley.Since I will not credit Brumley's unsupported testimony,I do not believe these incidents occurred.37F. The Refusal to Furnish InformationAs I have noted, Respondent has in my view followeda cautious and delaying policy in labor relations. Oncethe Union was certified on January 26, 1981, this policybecame manifest. On February 27, 1981, David L. Pat-terson, the Union's business representative, wrote toAdair requesting certain information including names,rates, and classifications of all employees and companypolicies on hours, schedules, vacations, holidays andother leaves, and fringe benefits.38 On March 13 Adairresponded, noting first that he had just returned from an"extended business trip." He sent the Union an employeehandbook which was responsive to questions aboutshifts, schedules, holidays, vacations, and other fringebenefits. As to the request for employee names, wages,and classifications, Adair stated that "upon receipt of em-ployee authorizations to do so, the requested wage infor-mation will be supplied to you." In addition, Adair re-quested information from the Union, including copies ofits International and Local constitutions; copies of resolu-tions and public statements on equal employment oppor-tunity, affirmative action and civil rights, information onprograms dealing with these matters; charges broughtunder civil rights law against the Local Union and its37 Nourtsis did testify that in response to questions by Brumley he didsay that the Union could not work at Keco unless they got a "closedshop" and that Adair would close the plant down before he wouldpermit a closed shop. This statement is somewhat ambiguous in the sensethat a closed shop is illegal, but Nourtsis may have meant a union shop,which is not illegal. However, in the absence of any allegation in thecomplaint on this, I will not make any findings thereon.38 While Respondent denied the appropriateness of the bargaining unitalleged in the complaint, Respondent's counsel stated at the hearing thatRespondent did not disagree with, nor would it contest, that allegation inthe complaint. Accordingly, I find the unit described in the complaint tobe an appropriate unit.644 KECO INDUSTRIESInternational; and statistical data on the numbers ofunion members and minority group members.Patterson responded to this on March 17 complainingabout the delay in opening negotiations, and stated that ifthe information requested in the February 27 letter wasnot forthcoming, he would file charges with the Board.The exchange of letters continued with Adair, on April 1,still insisting that information regarding wage and classi-fication data on employees would be transmitted only foremployees who provided Respondent "with appropriateauthorization to do so." On April 8 the Union filed thecharge in Case 9-CA-16659 alleging the failure to supplythat information as one of the elements of the charge.The parties finally got down to negotiations in thesummer of 1981. Much of the requested information wasreceived about July 15. By September 28, when the hear-ing resumed, negotiations had broken down and the em-ployees were on strike.There has been no representation made that the infor-mation requested on February 27 was not relevant norreasonably related to the Union's proper performance ofits role as bargaining representative. Indeed the Respond-ent's brief admits that, under the law, the Union is enti-tled to information on wages and classifications. There issome question on whether Respondent has supplied ap-propriate information on the subjects of pensions and in-surance. The testimony of Union Business RepresentativeJohn Nickell is really not clear enough to allow me tomake a finding on that issue, especially since negotiationswere in full progress when he testified on July 23, 1981.This may be left to the compliance stage of this proceed-ing.I can and do find that the delay in furnishing relevantinformation from February 27 to July 15 was unreason-able and constituted a violation of Section 8(a)(l) and (5)of the Act. Murphy Printing Co., 235 NLRB 612 (1978);Colonial Press, 204 NLRB 852 (1973).IV. THE REMEDYHaving found that Respondent has violated Section8(a)(1) and (5) of the Act, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct. Specifically I shall recommend that Respondent:Forthwith furnish to the Union the names, wages,and classifications of all bargaining unit employeeshere found appropriate, together with such informa-tion as will enable the Union to understand and in-terpret other information previously supplied to it,and bargain in good faith with the Union as the ex-clusive representative in the unit here found appro-priate for a period of 60 days following the furnish-ing of such information.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Union is the exclusive bargaining representativein the following appropriate unit:All production and maintenance employees em-ployed by the [Respondent] at its Cincinnati, Ohiofacility including sheet metal, electrical, assembly,paint finish, packaging and spare parts, but exclud-ing all administrative, procurement, purchasing, in-ventory control, production control, engineering,test laboratory, date and publication, accounting,sales, quality assurance, traffic and office clericalemployees and all professional employees, guards,and supervisors as defined in the Act.4. By failing and refusing to furnish relevant informa-tion to the Union, Respondent has violated Section8(a)(1) and (5) of the Act.5. Respondent has not violated the Act in any othermanner.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed39ORDERThe Respondent, Keco Industries, Inc., Cincinnati,Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith by re-fusing to provide relevant information in a reasonabletime to the exclusive representative of its employees inthe unit found appropriate herein.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Forthwith furnish to the Union the names, wages,and classifications of all employees in the bargaining unit,here found appropriate, together with such informationas will enable the Union to understand and interpretother information supplied to it, and bargain in goodfaith with the Union as the exclusive representative inthe unit here found appropriate, for a period of 60 daysfollowing the furnishing of such information.(b) Post at is place of business in Cincinnati, Ohio,copies of the attached notice marked "Appendix."40Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon reciept and maintained for 60consecutive days in conspicuous places including allplaces where notices to the employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.39 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.40 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."645 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that all allegations of unfairlabor practices not found herein are dismissed.APPENDIXPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them under Section 7 of the NationalLabor Relations Act.WE WILL supply information to District Lodge No. 34of the International Association of Machinists and Aero-space Workers, AFL-CIO, and WE WILL bargain ingood faith with the Union for 60 days following the sup-plying of such information.KECO INDUSTRIES, INC.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain in good faithwith the representative of our employees.646